Citation Nr: 0118378
Decision Date: 05/31/01	Archive Date: 07/18/01

BOARD OF VETERANS APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  01-03 998	)	DATE MAY 31, 2001
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans Affairs non-service connected death pension benefits.  


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The appellants deceased spouse had recognized guerrilla service from May 1945 to September 1945.  He died in February 1993.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a September 1999 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for the equitable disposition of the appellants appeal.  

2.  At the time of his death, the appellants deceased spouse was not receiving or entitled to receive service-connected disability compensation. 

3.  The service department confirms that the appellants deceased spouse had recognized guerrilla service from May 1945 to September 1945.

4.  The appellants deceased spouse did not have qualifying active service for purposes of the appellants entitlement to VA non-service connected death pension benefits.


CONCLUSION OF LAW

Basic eligibility for VA non-service connected death pension benefits is not established.  Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 107(a) (West 1991 & Supp. 2000); 38 U.S.C.A. 
§ 1541 (West 1991); 38 C.F.R. §§ 3.1, 3.3, 3.203 (2000).


 REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has eliminated the requirement for a well-grounded claim, enhanced VAs duty to assist a claimant in developing facts pertinent to her claim, and expanded on VAs duty to notify the claimant and her representative, if any, concerning certain aspects of claim development.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); Veterans Benefits and Health Care Improvement Act of 2000, Pub. L. No. 106-419, § 104 (2000).  

Review of the claims folder reveals that the ROs actions comply with the new statutory provisions.  That is, the RO has notified the appellant through its March 2001 statement of the case as to the necessary requirements for her claim.  Moreover, inasmuch as the law is dispositive in this case, as discussed below, there is no reasonable basis for providing the appellant with assistance in developing evidence.  Finally, there is no indication that the Boards present review of the claim will result in any prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Non-service-connected death pension is generally payable to a surviving spouse of a veteran who served for 90 days or more during a period of war or who received or was entitled to received service-connected disability compensation at the time of his death.  38 U.S.C.A. § 1541(a) (West 1991); 38 C.F.R. § 3.3(b)(4) (2000).  Generally, a veteran is a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  

Service as a guerrilla under a commissioned officer of the United States Army, Navy or Marine Corps, or under a commissioned officer of the Commonwealth Army recognized by and cooperating with the United States Forces is included for purposes of eligibility for designated VA benefits only.  38 U.S.C.A. § 107(a) (West 1991 & Supp. 2000); 38 C.F.R. § 3.8(d)(1).  Guerilla service may be recognized or unrecognized as provided by VA regulations.  38 C.F.R. § 3.8(d)(2).  See generally 38 C.F.R. § 3.9 (discussing how the period of active service is determined for Philippine service).  

For the purpose of establishing entitlement to VA benefits, a claimant may submit evidence such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge.  VA may accept such evidence without verification from the appropriate service department only if that evidence is itself a document issued by the service department and VA is satisfied as to its sufficiency, authenticity, and accuracy.  38 C.F.R. § 3.203(a).  When the claimant does not submit evidence of service or the evidence submitted is not sufficient or accurate, VA shall request verification of service from the service department.  38 C.F.R. § 3.203(c).   

According to the provisions of 38 C.F.R. § 3.203, VA is prohibited from finding that a particular individual served in the U.S. Armed Forces on any basis other than a service department document, which VA believes to be authentic and accurate, or service department verification.   Therefore, service department findings are binding on VA for purposes of establishing service in the U.S. Armed Forces.  Spencer v. West, 13 Vet. App. 376, 380 (2000) (quoting Duro v. Derwinski, 2 Vet. App. 530, 532 (1992)); see Soria v. Brown, 118 F.3d 747 (Fed. Cir.), cert. denied, 522 U.S. 958, 139 L. Ed. 2d 301, 118 S. Ct. 386 (1997).  

Considering the evidence of record, the Board finds that the appellant has no legal entitlement to VA non-service connected death pension benefits based on the service of her deceased spouse.  First, review of the claims folder reveals that he was not receiving or entitled to receive service-connected disability compensation at that time of his death in February 1993.  Second, the Certification dated in July 1998 from the Armed Forces of the Philippines, Office of the Adjutant General, submitted by the appellant in connection with this claim confirmed that her deceased spouse had recognized guerrilla service from May 1945 to September 1945.  The Board observes that the Certification is not a DD 214 or other original discharge document.  However, the service department verified in January 1973 that the appellants deceased spouse had recognized guerrilla service from May 1945 to September 1945.  This finding is binding on VA.  Spencer, 13 Vet. App. at 80.   

Recognized guerrilla service by her deceased spouse does not constitute active military, naval, or air service for purposes of establishing the appellants entitlement to non-service connected death pension benefits.  38 U.S.C.A. § 107(a) (West 1991 & Supp. 2000); 38 U.S.C.A. § 1541(a) (West 1991); 38 C.F.R. §§ 3.1(d), 3.3(a)(3).  Therefore, under the law, the appellant has no basic eligibility to VA non-service connected death pension benefits.  Accordingly, the appellants claim must be denied for lack of legal merit.  See Cacalda v. Brown, 9 Vet. App. 261, 265 (1996) (where law is dispositive, not evidence, the appeal should be terminated for lack of legal merit or entitlement); accord Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995).  

The Board emphasizes that it is sympathetic to the appellants claim and that the above determination is not intended to comment on the actual quality of the service rendered by her deceased spouse.  However, the Boards actions are bound by the applicable law and regulations as written and has no power to grant benefits not authorized by law.  38 U.S.C.A. § 7104(c).  


 ORDER

Basic eligibility for Department of Veterans Affairs non-service connected death pension benefits is denied.    



		
	V. L. Jordan
	Member, Board of Veterans Appeals
  
